DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-10 are objected to because of the following informalities: the period on line 17 is not proper. Only one period, placed at the end of the claim, is allowed for each claim. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 7, 11, 12, 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.10,904,687. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘687 is more specific and recited each and every claimed limitation.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,070,932. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘932 is more specific and recited each and every claimed limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 9, 11, 12, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mateos Sole et al. (hereafter Mateos Sole; US 20160212559 A1).
Regarding claims 1 and 2, Mateos Sole discloses an audio system comprising:
a plurality of speakers (M speakers; [0102]) position in a speaker arrangement in an environment ([0005], e.g.); and
an audio signal generator operably coupled with each speaker of the plurality of speakers, wherein the audio signal generator is configured to provide a specific audio signal to each speaker of a set of speakers to cause a coordinated audio emission from each speaker in the set of speakers to render an audio object in a defined audio object location in the environment (e.g., [0101]), wherein the audio signal generator is configured to process audio data that is obtained from a memory device (memory device is inherently included in the electronic device for storing the audio data, [0062]) for each specific audio signal, wherein the audio signal generator is configured to analyze each specific audio signal based on the audio data in view of the speaker arrangement in the environment to determine the specific audio signals for each speaker in the speaker set to render the audio object in the defined audio object location (e.g., [0103], 901 in Fig. 9), the audio signal generator including at least one processor (1060 in Fig. 10E) configured to cause performance of operations, the operations including:
identify the audio object and the defined audio object location in the environment (vector r0, Fig. 8A, e.g.);
obtain audio data for the audio object ([0101]; [0115]);
identify the set of speakers to render the audio object at the defined audio object location (speakers identified in equation 3);
generate at least one specific audio signal for each speaker of the set of speakers to render the audio object at the defined audio object location (generating the gain for a speaker signal);
determine the at least one specific audio signal for at least one speaker in the set of speakers to be insufficient to render the audio object at the defined audio object location (e.g., too far away from the sound object, [0098], e.g.; or other factors based on the cost functions, see [0103]-[0110]), wherein being insufficient is based on the at least one specific audio signal for the at least one speaker of the set of speakers causing a volume of the audio object to spike or dropout at a specific location or set of locations (claimed limitation in “wherein” clause is a functional statement describing an inherent effect when the speakers in the environment is more dense in one area than another area while the sound object is moved from one location to another utilizing the densely placed speakers and the sparsely placed speakers for rending the sound imaging; see also [0111]; [0085],[0086]);
normalize the at least one specific audio signal for the at least one speaker based on speaker density of the set of speakers (e.g., only two next to the object in the area as shown in Fig. 8A) and volume of the rendered audio object at the defined audio object location to obtain at least one normalized specific audio signal for the at least one speaker (see also [0104], [0111], [0112]);
provide the at least one normalized specific audio signal to the at least one speaker; and
render the audio object at the defined audio object location or set of locations with a volume that is devoid of volume spikes or dropout.
Regarding claim 5, Mateos Sole discloses that the audio signal generator generates the at least one normalized specific audio signal for the plurality of speakers by the following operations:
monitor a speaker density of the set of speakers in the plurality of speakers for the volume of the audio object or a volume of a specific audio emission from a specific speaker in the set of speakers;
adjust each specific audio signal so as to adjust monitored volume to split rendering of the audio object to the set of speakers to normalize each specific audio signal; and
provide each normalized specific audio signal to a specific speaker in the set of speakers so that rendering of the audio object is evenly divided across the set of speakers (see the adjusted gains in Figs. 8A or 8B, [0096]).
Regarding claim 7, Mateos Sole discloses that the audio signal generator generates the at least one normalized specific audio signal for the plurality of speakers by the following operations:
identify the defined audio object location in the environment (vector r0, see Fig. 8A or 8B);
identify the set of speakers (805,810,815) that render the audio object at the defined audio object location;
determine accuracy of the rendering of the audio object in the defined audio object location (based on the analysis of cost functions); and
when the accuracy is above a minimum accuracy threshold, render the audio object at the defined audio object location; or
when the accuracy is below a minimum accuracy threshold, perform the following operations:
determine at least one defined audio object location criterium for the audio object;
when the at least one defined audio object location is specific, reduce or terminate rendering of the audio object; or
when the at least one defined audio object location varies, move the defined location of the audio object to a second location that satisfies the at least one defined audio object location criterium and provides the accuracy over the minimum accuracy threshold ([0090]-[0113]).
Regarding claim 9, Mateos Sole shows that the normalizing is a basic normalization protocol with an intensity of the rendered audio object at the defined audio object location that is proportional to the summation of squared volume of sound from each speaker in the set of speakers ([0111],[0112]).
Claims 11, 12, 15, 17 and 19 correspond to claims 1, 2, 5, 7 and 9 discussed before.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mateos Sole.
Regarding claim 8, Mateos Sole fails to show specific audio object. Mateos Sole teaches general audio object. One skilled in the art would have expected that the system taught in Mateos Sole is capable of at least processing audio object remain on the ground level. This type of rendering requires less signal processing in only two dimensions, which is simpler than processing object occupied in three dimensions. Thus, it would have been obvious to one of ordinary skill in the art to modify Mateos Sole by utilizing the taught system for processing specific audio object, such as object only on ground location, in order to allow the user to recreate the sound imaging with moving sound object on the horizontal plane.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PING LEE/Primary Examiner, Art Unit 2654